Citation Nr: 9927025	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-12 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1954 to 
October 1957 and from January 1958 to February 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a April 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for gum disease and denied reopening the 
claim for service connection for diabetes mellitus.

The Board notes that additional evidence from the appellant 
was received at the Board in August 1999; however, such 
evidence is either duplicative of that which has been 
previously submitted or not relevant to the appellant's 
claims and thus the Board is able to issue a decision without 
referring such evidence back to the RO.  See 38 C.F.R. 
§ 19.37(a) (1998).


FINDINGS OF FACT

1.  The appellant states that he has received treatment 
following service for his periodontal disease from VA in 1984 
and 1988.

2.  Service connection for diabetes mellitus was denied by 
the Board in May 1985.

3.  Evidence submitted by the appellant since the May 1985 
Board decision is cumulative and redundant.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a claim for service 
connection for periodontal disease upon which relief may be 
granted.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.381, 17.161 (1998).

2.  The May 1985 Board decision, which denied service 
connection for diabetes mellitus is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for diabetes mellitus.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The appellant contends that he had periodontal disease, which 
began in service.

The question to be answered concerning this issue is whether 
or not the appellant has presented a legal claim for a VA 
benefit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  If 
he has not done so, his appeal must be denied.  As explained 
below, the Board finds that he has not submitted such a 
claim.  

It must be noted that VA regulations applicable to service 
connection for dental disabilities have recently been 
revised.  When a regulation changes after a claim has been 
filed but before the appeal process has been completed (which 
would apply here), the version most favorable to the claimant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); see 38 U.S.C.A. § 5110.  However, here, the changes 
made to 38 C.F.R. § 4.159 (now 38 C.F.R. § 3.381 (1999)) are 
not substantive and thus neither is more favorable to the 
appellant's claim.  The Board will proceed with its decision 
despite these revisions, as there is no prejudice to the 
appellant by the decision rendered herein.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service connected solely for the purpose of 
determining entitlement to a VA dental examinations or VA 
outpatient dental treatment.  38 C.F.R. § 3.381 (1999).  

For veterans discharged from service after December 31, 1954, 
but before October 1, 1981, application for outpatient dental 
treatment on a one-time completion basis must be received 
within one year of his discharge from active duty.  
38 U.S.C. § 612(b); 38 C.F.R. § 17.123 (effective prior to 
October 1, 1981).  If the application is not made within this 
time limit, eligibility may only be established if certain 
exceptions are met.  These include prisoner of war status, 
dental conditions due to combat wounds or other service 
trauma, compensable dental disability, a dental condition 
that is associated with and aggravating a service-connected 
disability, veteran's who have service connected disability 
rated 100 percent disabling and certain Chapter 31 vocational 
rehabilitation trainees and veterans hospitalized at VA 
facilities.  38 C.F.R. § 17.161 (1998).  

The appellant underwent a VA dental examination in February 
1998.  The appellant reported having undergone periodontal 
treatment in service for periodontitis and having undergone 
treatment at the VA Medical Center in Birmingham, Alabama in 
1984 and 1988 with regular periodontal supportive maintenance 
treatment since that time.  The VA examiner entered a 
diagnosis of generalized moderate chronic adult 
periodontitis.

Review of the service dental records shows that the appellant 
underwent periodontal surgery during service in 1970.  
Service connection may only be established for this type of 
dental disability for treatment purposes only.  Although the 
record does not reflect that the appellant filed a claim for 
dental treatment within 90 days of his discharge from 
service, the appellant has stated that he had received 
treatment for his periodontal disease at VA.  In fact, based 
upon the appellant's statements, he has received more than 
his one-time post service treatment.  Therefore, the Board 
finds that the appellant has not submitted a claim for 
benefits upon which relief may be granted and his appeal must 
be denied.  

II.  New and material

The appellant claims that he began to develop manifestations 
of diabetes mellitus in service and thus that service 
connection is warranted for such.

Service connection for diabetes mellitus was denied by the 
Board in May 1985.  The evidence before the Board follows.

Service medical records reveal no findings or diagnosis of 
diabetes mellitus.  The appellant did not undergo a 
separation examination.

In a March 30, 1983, letter to the appellant, the Clerk of 
Compensation and Pension stated that the appellant's blood 
sugar was high and that further tests needed to be done.  An 
appointment was set up to have his blood sugar taken again.  
In a separate medical record, a diagnosis of "[d]iabetes 
mellitus, adult onset (new diagnosis)" was entered.  He was 
hospitalized at a VA facility in April 1983.  In the 
hospitalization summary report, it was noted that the 
appellant had a blood sugar of 329 when tested on March 30, 
1983, and that fasting blood glucose was 364 on April 4, 
1983.  The VA examiner stated that the appellant had admitted 
to polyuria and polydipsia for the last 12 to 18 months, 
along with polyphagia.  It was noted that the appellant had 
been admitted with newly diagnosed diabetes.  The discharge 
diagnosis was diabetes mellitus.

In an October 1983 letter, Dr. Richard Reynertson stated that 
he had reviewed a September 1983 letter, which informed the 
appellant that his diabetes had been first diagnosed in March 
1983.  Dr. Reynertson stated that adult onset diabetes was 
almost always characterized by a rather prolonged 
asymptomatic state and then a variable symptomatic state 
before it was diagnosed.  He noted that in the April 1983 VA 
hospitalization summary report, it stated that "the patient 
does admit to polyuria and polydipsia for the last 12-18 
months, along with polyphagia."  Dr. Reynertson stated that 
such would indicate that the appellant had symptomatic 
diabetes the time he left the service and probably had 
asymptomatic diabetes for a considerable period of time 
before that.  Dr. Reynertson concluded, "Thus, I think your 
determination that his diabetes was not present while he was 
still in active duty is incorrect."

Lay statements, VA outpatient treatment reports which showed 
treatment for diabetes mellitus, and articles related to 
diabetes mellitus were of record.

The appellant underwent a Board hearing.  The appellant 
described the onset of uncontrolled urination in 
approximately 1978.  He described getting sleepy while 
driving, increased thirst, and increased itching.  The 
appellant's representative noted high blood sugar levels on 
two occasions in service and stated that the appellant had 
presented a description of manifestations of diabetes for an 
extended period before he knew the significance of these 
symptoms.

In the May 1985 decision, the Board stated that the appellant 
had not brought forth evidence of a diagnosis of diabetes 
mellitus in service or manifestations of such to a 
compensable degree within one year following service.  The 
Board noted that the appellant and his representative had 
attempted to span the 13-month gap between service and the 
first diagnosis of diabetes mellitus by arguing that symptoms 
of diabetes were present for an extended period before the 
detection of the disease.  Specifically, the Board stated 
that they had argued that the facts shown in the record, 
"viewed in light of the known development characteristics of 
the disorder, warrant a grant of presumptive service 
connection."  The Board noted that the complaints of 
increased thirst, fatigue, itching, and frequent urination 
were not actually documented until after the presumptive 
period.  The Board determined that the appellant's medically 
uncorroborated testimony was not, by itself, sufficient to 
show that diabetes mellitus was manifest to a compensable 
degree to warrant a grant of presumptive service connection.  
Additionally, the Board stated that Dr. Reynertson's opinion 
was based upon information provided by the appellant, which 
was not corroborated in the clinical evidence.  The Board 
noted that the appellant had been seen at VA and military 
medical facilities during the presumptive period and that 
none of the symptoms that the appellant had described that 
had occurred during that time was shown in those records.  
That decision is final.  A final claim may be reopened if new 
and material evidence is received.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the May 1985 Board decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The appellant's claims file is six volumes, and thus the 
records submitted since the May 1985 Board denial are 
voluminous.  However, most of the evidence associated with 
the claims file are either duplicates of that which had been 
considered by the Board in its May 1995 decision (the March 
1983 and April 1983 VA medical records, which show his first 
diagnosis of diabetes mellitus and a copy of the October 1983 
letter from Dr. Reynertson) or are not relevant to the 
appellant's petition to reopen the claim for service 
connection for diabetes mellitus and thus such records would 
not constitute new and material evidence.  38 C.F.R. 
§ 3.156(a).

The appellant submitted a March 1998 letter from a VA 
physician, who stated that the appellant had been diagnosed 
with diabetes mellitus in March/April 1983.  He stated that 
the appellant "more than likely had this problem quite some 
time prior to [diabetes mellitus] being diagnosed."  The 
Board does not find that such statement provides a basis for 
reopening the claim for service connection for diabetes 
mellitus.  The VA physician's statement does not state when 
the condition started.  The statement does not lead to the 
conclusion that the examiner was entering an opinion that the 
condition was present in service.  In fact, the statement 
does not lead to the conclusion that the condition was 
present during the presumptive period.  The only conclusion 
that may be reached is that the examiner believed that 
diabetes existed prior to the date of the diagnosis.  

The document is remarkably vague.  We also note that if there 
were an implication that diabetes was present during the 
presumptive period, that fact would not present a basis to 
reopen the claim.  The presumption of service connection 
attaches only if manifest within 1 year of separation from 
service to a compensable degree; and there is no competent 
evidence to that effect.  However, the statement is so vague 
we do not conclude that the examiner even implied that the 
condition was present within 1 year of separation from 
service.  Furthermore, the document does not otherwise 
provide a nexus to service.  Therefore his statement is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

Service connection for diabetes mellitus had been previously 
denied because the appellant had not brought forth accepted 
evidence of a diagnosis of diabetes mellitus either in 
service or manifestations of such to a compensable degree 
within one year following service or a nexus between the 
diagnosis and service.  Since that determination, the 
appellant has presented no competent evidence of either 
incurrence of diabetes mellitus in service, evidence of 
manifestations to a compensable degree within one year 
following service, or competent evidence of a nexus between 
the diagnosis of diabetes mellitus and service.  Thus, none 
of the prior evidentiary defects that existed at the time of 
the May 1985 Board decision has been cured.

Although the appellant has alleged that he developed diabetes 
mellitus in service, to include that he had manifestations to 
a compensable degree within one year following service, he 
had previously stated such at the time of the May 1985 
decision and thus would not constitute new and material 
evidence.  Regardless of such, the appellant is not competent 
to state that diabetes mellitus is related to service.  Moray 
v. Brown, 5 Vet. App. 211 (1993) ("If lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well-grounded claim [for service connection], it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108").  
Thus, his statements cannot serve as a basis to reopen his 
claim for service connection for diabetes mellitus.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in May 1998, which provided the law and regulations 
pertaining to new and material evidence.  In this respect, it 
is not shown that the appellant has put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could reopen his claim on the basis of new and 
material evidence, notwithstanding the fact that he has been 
provided opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).


ORDER

Service connection for periodontal disease is denied.  The 
petition to reopen the claim for service connection for 
diabetes mellitus is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

